     Case 2:20-cv-00800-GMN-NJK Document 7 Filed 06/15/21 Page 1 of 1



1

2                                 UNITED STATES DISTRICT COURT
3                                        DISTRICT OF NEVADA
4
      ERNEST CARPENTER,                                       Case No. 2:20-cv-00800-GMN-NJK
5
                                             Plaintiff,                     ORDER
6              v.
7     MINEV, et al.,
8                                        Defendants.
9

10            On May 11, 2021, the Court issued an order screening Plaintiff’s complaint pursuant to 28

11   U.S.C. § 1915A, wherein the Court dismissed the complaint without prejudice and granted leave

12   to amend within 30 days. Docket No. 3. Plaintiff has now filed two identical motions requesting

13   an additional 90 days to file an amended complaint. Docket Nos. 5, 6. The motions state that

14   Plaintiff has a limited understanding of the law and that it has been difficult for him to access the

15   law library due to COVID-19. Id. The Court grants the motions in part. Plaintiff shall file any

16   amended complaint on or before August 11, 2021. The Court notes that any amended complaint

17   does not need to include legal arguments. Rather, any amended complaint must focus on alleging

18   facts that support a colorable claim under the legal standards discussed in the Court’s screening

19   order.

20            It is therefore ORDERED that Plaintiff’s motions for an extension of time to file an

21   amended complaint are GRANTED in part. Docket Nos. 5, 6. Plaintiff must file any amended

22   complaint on or before August 11, 2021.

23            It is further ORDERED that, if Plaintiff fails to file an amended complaint on or before

24   August 11, 2021, this action will be subject to dismissal without prejudice.

25            DATED: June 15, 2021.
26
27                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
28

                                                          1
